Citation Nr: 0014466	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for residuals of a 
dislocated left shoulder.  

3.  Entitlement to service connection for neck pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1985 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current bilateral pes planus and his period of 
active duty service.    

2.  The evidence shows that the veteran had chronic left 
shoulder problems in service and that he currently has 
chronic left shoulder disability.    

3.  The medical evidence shows that the veteran's neck pain 
is due to muscle strain associated with his left shoulder 
disability.    


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral pes planus is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    

2.  The veteran incurred residuals of a dislocated left 
shoulder during active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  

3.  The veteran's neck pain is proximately due to or the 
result of the left shoulder disability.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310(a) (1999).    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups of symptoms during 
service are not sufficient to be considered aggravation 
absent worsening of the underlying disorder.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

In addition, a disability is service-connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).


1.  Bilateral Pes Planus

The report of the October 1997 VA examination reveals a 
current diagnosis of severe pes planus.  Therefore, the first 
requirement of a well grounded claim is met.  

As to the second requirement, the Board notes that the 
veteran's March 1985 enlistment examination shows a finding 
of bilateral pes planus, second degree, asymptomatic.  The 
veteran does not dispute this finding.  However, he asserts 
that he had increased problems with his feet in service as a 
result of marching and other training.  For purposes of 
determining whether the claim is well grounded, the Board 
presumes the truthfulness of this assertion.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.   

However, the Board finds that the claim is not well grounded 
because there is no competent medical evidence of a 
relationship between the current status of the veteran's pes 
planus and his period of active duty service.  Specifically, 
there is no medical evidence showing a permanent increase in 
the disability in service.  See Maxson v. West, 12 Vet. App. 
453, 459-60 (1999) (burden on the appellant to show well 
grounded claim based on aggravation in service of pre-
existing disease or injury, including evidence of permanent 
increase of disability).  As a lay person, the veteran is 
competent to describe his symptoms, but he is not competent 
to offer a medical opinion as to the aggravation of any pre-
existing disorder.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Lathan v. Brown, 7 Vet. App. 359, 365 (1995)); 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, his personal opinion as to aggravation of pes planus in 
service is insufficient to render his claim plausible.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for bilateral pes planus.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for bilateral pes planus, he should submit 
competent medical evidence showing that the disorder 
underwent a permanent increase in disability in service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 

2.  Residuals of a Dislocated Left Shoulder

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  Murphy, 1 Vet. App. at 91; Gilbert, 1 Vet. App. at 
55.  That is, the veteran has presented a claim that is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.  

Service medical records dated in February 1986 indicate that 
the veteran reported dislocating the left shoulder.  He was 
able to replace the shoulder at that time.  In May 1987 and 
again in June 1987, he reported similar symptoms of left 
shoulder pain and a sensation of his arm popping out.  The 
June 1987 orthopedics consultation report indicates that 
there was no documented left shoulder dislocation.  However, 
since his initial left shoulder problem, he had experienced 
10 to 15 episodes of subluxation with abduction.  Examination 
at that time revealed some tenderness, palpable crepitus and 
slight anterior subluxation.  The veteran was diagnosed as 
having recurrent subluxation of the left shoulder.  The 
veteran presented for emergency treatment in December 1987, 
indicating that he thought the left shoulder popped out 
again.  The report of the April 1988 orthopedics consultation 
showed a diagnosis of characteristic left shoulder 
subluxation.   

As to the existence of current disability, the report of the 
August 1997 VA examination reveals a diagnosis of laxity of 
the right [sic] shoulder with arthritis.  In addition, 
medical records from Stephen R. Kappel, M.D., dated in 
January 1998 show a diagnosis of recurrent anterior 
dislocation of the left shoulder.    

Initially, the Board notes that there is no evidence showing 
that the veteran's left shoulder arthritis was manifest to a 
compensable degree within one year from service.  Therefore, 
the presumption of in-service incurrence is not applicable.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Considering the evidence of record, the Board finds that the 
evidence supports entitlement to service connection for a 
left shoulder disorder.  The service medical records plainly 
reflect chronic left shoulder subluxation in service.  
Current medical evidence shows continued left shoulder 
problems, specifically two episodes of total dislocation 
within the space of several months.  The Board finds that the 
evidence is sufficient to establish service connection based 
on chronicity pursuant to 38 C.F.R. § 3.303(b) and Savage.  
See Pond v. West, 12 Vet. App. 341, 346 (defining subluxation 
as a partial dislocation) (citing Webster's Medical Desk 
Dictionary 685 (1986)).  Therefore, the evidence supports 
service connection for a left shoulder disorder.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a) and (b).    

3.  Neck Pain

The veteran also seeks service connection for a neck 
disorder.  The Board finds that this claim is also well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  Murphy, 
1 Vet. App. at 91; Gilbert, 1 Vet. App. at 55.  That is, the 
claim is not implausible.   In addition, the Board is 
satisfied as to the proper development of the claim.  

Upon a review of the record, the Board finds that the 
evidence supports service connection for a neck disorder.  
The report of the August 1997 VA examination shows a 
diagnosis of neck pain secondary to muscle strain associated 
with the left shoulder popping out of place.  The Board 
recognizes that pain alone is not a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (2000).  However, as diagnosed by the 
VA examiner, it appears that the underlying disorder is 
muscle strain, such that there is a valid disability.  In 
addition, the examiner's opinion causally links the 
disability to the left shoulder disability, for which service 
connection was established above.  Therefore, resolving doubt 
in the veteran's favor, the Board finds that the evidence 
supports service connection for neck pain secondary to the 
service-connected residuals of a dislocated left shoulder.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.310(a).  

 
ORDER

Service connection for bilateral pes planus is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for residuals of a 
dislocated left shoulder is granted.  

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for neck pain is 
granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



